Citation Nr: 1445688	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  06-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963, and from April to October 2011.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In August 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the proceeding is of record.

When this case was before the Board in December 2010, the Veteran was denied service connection for hypertension on a direct basis, and the issue of entitlement to service connection for hypertension as secondary to PTSD was remanded for further development.  When this case was again before the Board in March 2012, it was remanded for further development. 

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's hypertension was not caused or permanently worsened by his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's August 2004 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with a VA examination in January 2005 and obtained an addendum opinion in April 2014 to determine the etiology of his hypertension.  The April 2014 examiner reviewed the Veteran's pertinent history and appropriately supported the opinion provided.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for hypertension because it was caused or aggravated by his service-connected PTSD.

VA and private treatment records from 1989 to 2014 indicate that the Veteran's blood pressure readings often fluctuated between normal and high levels.  In June 1997, a physician stated that the Veteran's problems with his blood pressure were mostly due to anxiety.  Similarly, a physician in March 1998 noted that the Veteran was having elevated blood pressure at work and concluded that it was solely due to stress.  The first notation of a diagnosis of hypertension of record is from April 2000.  PTSD was diagnosed in 2005.

A VA physician reviewed the Veteran's claims file in April 2014 and opined that it was less likely than not that the Veteran's hypertension was due to or aggravated beyond its natural progression by PTSD.  The physician reasoned that elevation or fluctuations of blood pressure during episodes of stress and anxiety are rather temporary and natural body-system reactions.  They are therefore a transient and intermittent response to stress, not a permanent elevation of blood pressure or permanent aggravation of hypertension by PTSD.  Also, the Veteran's PTSD itself was temporary, cyclical, and with remissions, and at times his symptoms were not even severe enough to fully meet the criteria for a diagnosis of PTSD.  

The only medical evidence of record pertaining to whether the Veteran's hypertension was caused or aggravated by PTSD is unfavorable to his claim.  The Board acknowledges that in 1997 and 1998, the Veteran's high blood pressure was attributed to stress and anxiety.  However, the April 2014 VA examiner pointed out that such elevation or fluctuations of blood pressure during episodes of stress and anxiety were a temporary and transient response to stress, not a permanent elevation of blood pressure or permanent aggravation of hypertension.  Also, the Veteran's PTSD itself was temporary, cyclical, and with remissions.  Therefore, it was less likely than not that the Veteran's hypertension was due to or aggravated beyond its natural progression by PTSD.

In the absence of any lay or medical evidence to the contrary, the Board finds that the claim of entitlement to service connection for hypertension as secondary to PTSD must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for hypertension as secondary to PTSD is denied.



____________________________________________
Shane A. Durkin	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


